NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                 Submitted March 31, 2010*
                                   Decided May 6, 2010

                                            Before

                             MICHAEL S. KANNE, Circuit Judge

                             DIANE P. WOOD, Circuit Judge

                             DIANE S. SYKES, Circuit Judge

No. 09‐3550

UNITED STATES OF AMERICA,                        Appeal from the United States District
     Plaintiff‐Appellee,                         Court for the Northern District of Illinois,
                                                 Western Division.
       v.
                                                 No. 06 CR 50073
VERNON D. WOODS,
    Defendant‐Appellant.                         Philip G. Reinhard, 
                                                 Judge.

                                          O R D E R

       The last time this case was before us, we concluded that appellant Vernon D. Woods
was entitled to be resentenced, because the district court had erred when it concluded that
Woods was a career offender for purposes of § 4B1.1 of the United States Sentencing
Guidelines. See United States v. Woods, 576 F.3d 400 (7th Cir. 2009) (Woods I). In keeping with
our order, the district court held a second sentencing hearing on remand, after which it


       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2)(C).
No. 09‐3550                                                                                   Page 2

imposed a sentence of 144 months’ imprisonment and six years’ supervised release on his
two drug distribution charges, and a concurrent sentence of 120 months for possessing a
firearm and ammunition as a convicted felon. Woods’s original sentence had been 192
months’ imprisonment, and so his first appeal had the effect of shaving four years off of his
overall sentence. Nevertheless, the court’s sentence was considerably higher than the 63‐78
month range that the guidelines recommended, once the career‐criminal provisions were set
aside. 

        Woods has appealed again, asserting that the district court failed to give an adequate
explanation for choosing a sentence so much higher than the top of the guidelines range. He
infers, from that lack of explanation, that the district court failed to take into account the risk
that its sentence could lead to unwarranted sentencing disparities among similar
defendants. See 18 U.S.C. § 3553(a)(6). Our review of the sentencing record satisfies us,
however, that the district court acted within its discretion when it chose a proper sentence
for Woods, and that it committed no procedural error requiring reversal. We therefore
affirm.

        There is little more that we need add. As we explained in United States v. Moreno‐
Padilla, 2010 WL 1380120 (7th Cir. April 8, 2010):

       Our review of sentencing decisions proceeds in two steps. . . . First, we ensure
       that the district court did not commit any “significant procedural error,”
       examples of which include failing to calculate, or improperly calculating, the
       applicable Guidelines range; treating the Guidelines as mandatory; or failing
       to consider the 18 U.S.C. § 3553(a) factors. . . . Once we are convinced that the
       sentencing judge followed correct procedure, we then consider the
       substantive reasonableness of the sentence. . . . We presume that
       within‐Guidelines sentences are reasonable, . . . and we review sentences only
       for abuse of discretion . . . . 

2010 WL 1380120 at *6 (citations omitted). In addition, the court “must adequately explain
the chosen sentence to allow for meaningful appellate review and to promote the perception
of fair sentencing.” Gall v. United States, 552 U.S. 38, 50 (2007), citing Rita v. United States, 551
U.S. 338, 356‐57 (2007).

        As we noted, Woods’s primary argument in this appeal is that the district court
failed to offer an adequate explanation for why it chose a sentence (144 months) that was
nearly twice the top of the recommended guidelines range (78 months). Such a sentence, he
continues, violates the principle expressed in § 3553(a)(6) that unwarranted disparities
among similar defendants must be avoided. We reject both of these propositions. The
No. 09‐3550                                                                              Page 3

district court began the resentencing hearing by allowing both Woods and the government
to present arguments about what sentence would be appropriate. The government urged
the court to reinstate the 192‐month sentence it had originally imposed, in light of the
serious nature of the drug and gun charges Woods faced, the fact that his criminal history
included four felony drug convictions as well as the conviction for involuntary
manslaughter (which we discussed in Woods I), and the likelihood of recidivism. Woods
responded that 192 months was well in excess of any sentence that met the requirements of
§ 3553(a). He pointed out that his prior drug convictions all involved small quantities. He
also brought to the court’s attention the fact that, since his original sentencing, he had
earned his GED, completed drug treatment and education programs, and had not received
any disciplinary tickets while incarcerated. Finally, he argued that his dysfunctional
upbringing was a reason for a sentence within the revised guidelines range.

        The court’s comments show that it took all of this information into account. It found
– contrary to Woods’s argument – that his criminal history was quite serious. It noted that
despite Woods’s numerous prior drug convictions, he had proved thus far to be
incorrigible. The fact that Woods also possessed a loaded .357 Magnum in connection with
his current offense also supported a higher sentence, in the court’s view. On a number of
occasions, Woods had violated the conditions of his state parole and his parole had been
revoked. Summarizing, the court said “I must deter this defendant, and the only way is
imprisonment for a substantial period of time, and a light sentence would have no deterrent
effect for one with his record.” The court acknowledged that Woods had used his time in
prison well and that his upbringing had been difficult, but that these considerations did not
override the need to protect society from him and to deter him from committing future
crimes. It specifically noted that the sentence it chose was lower than the one the
government had recommended, but significantly higher than the recommended guidelines
sentence.

        From a procedural standpoint, this explanation was entirely sufficient to allow this
court to follow the district court’s reasoning. Any disparity between Woods’s sentence and
that of other defendants facing similar charges was justified by Woods’s own characteristics.
Woods is correct that it would be wise for sentencing courts to consider the guidelines when
they determine how much incremental punishment should be applied, United States v.
Kirkpatrick, 589 F.3d 414, 416 (7thCir. 2009), but the district court is not required to express
its conclusions in those terms. Finally, we see nothing substantively unreasonable about the
sentence the court chose. 

       We therefore AFFIRM the judgment of the district court.